CAUSE NOS. W08-60213-J(D)   I   Wl0-01183-J &
                       Wl0-01184-J


EX PARTE                                    IN CRIMINAL DISTRICT
                                            COURT NO. 3
SENRICK WILKERSON                           DALLAS COUNTY, TEXAS


            APPLICANT's MOTION TO VACATE THE JUDGMENTS DUE
            TO STATE'S VIOLATION OF DUE PROCESS & FILINGS OF
            FRAUDULENT DOCUMENTS


       COMES NOW,SENRICK WILKERSON, APPLICANT pro se in     the above
styled and causes, and files this, his Motion to Vacate     the Judg-
ments due to State's violation of Due Process & Filings     of
Fraudulent Documents, respectfully shbwing the Court as     follow:

                              I .
      Dallas County District Courts continues to allege that
Fl0-01183 Sexual Performance by a Child & Fl0-01184 Sexual.
Assualt on a Child, are companion cases to F08-6Q213 Compelling
Prostitution, which is totally untrue. The facts are simply this.
Applicant was never once arrested, never once taken before any
magistrate judge, never once given any opportunity to post bail,
never once informed of any rights to an examining trial or
counselor, neve~ read any Miranda Rights, and never once partipat
-ed in any first preliminary intial appearances for cause numbers
Fl0-01183 & Fl0-01184, asrequired by Texas Law. See ART.l5.17 CODE
CRIM. PROC. Such actions totally violated Apllicant's due process
and again, it must be repeated that Applicant was never once
arrested and never once arraigned for both tainted sex offenses.
        The Fourteenth Amend. to the United States Constitution
provide that no person shall_ be deprived of life, liberty, or
property without due process of law. U.S. Const.Amend.XIV 1.
Applicant demonstrates that he possess a constitutionally protect
-ed interest in life, liberty or property, and that the State's
actions has deprived hi~of that interest, because Applicant was
out of jail on bond fot two(2) years for F08-60213 Compelling
Prostituion & F08-60222 AGG. Promotion of Prost. The record shall
total~support this statement. However, Applicant was never
arrested or arraigned for cause NOS. Fl0-01183 & Fl0-01184; And
by Dallas County fraudulently forging documents showing four(4)
different arrest dates for both tainted sex offenses, evidences
Applicant's demonstrations that he was deprived of his life,
liberty, and property. See Valmonte V. Bane, 18 F.3d 992,998(2nd
Cir.l994).
        The Supreme Court has stated that procedural due process
claims are to be examined. ''in two steps: the first asks whether
there exists a liberty or property interest which has been
interfered with by the state, second examines wether the procedur
-es attendant upon that deprivation were constitutionally suffici
-ent." See Kentucky Dept. of Corrections V. Thompson, 490 U.S.
454,460 109 S.ct.l904,104 L.Ed. 2d 506(1989)(citations omitted).

                               II.
       Dallas County District Clerk's office is fraudently
showing these four(4) different arrest d~tes from Fl0-01183 Sexual
Performance CH & Fl0-01184 Sexual Assault CH:
l. The JUDGMENT OF .CONVICTION BY JURY & NOTICE OF DISPOSITION
                                                                   Fhqe.. \ cf 3
    documents show the arrest date as 9/7/2008.
2. The Judicial Information & Criminal History Records documents
    show the arrest date as 12/17/2010.
3. A U.S. District Codrt magistrate judge, stated in his findings
    that the arrest was in September of 2010. See case NO. 3-ll-cv
    -00659-B,page ID53.
4. The capias warrants show the arrest dates as Det.23,2010.
~hese facts are proof of all fraudulently forged arrest dates    ..
from both tainted sex offenses which is included in the incomplete
Clerk's record.
        It must be repeated that the State is fraudulently showing
four(4) differ€nt arrest dates from both tainted sex offenses.
But the State can not provide any arrest reports, offense reports
complaint affidavits, and no book-in sheet informations to support
such fraud and falsitieded documents; When, Tex.Crim.Stat.Ann.
ch.233 provides: The officer, or person executing a warrant of
arrest, shall take the person whom he is directed to arrest
forthwith~-before the magistrate who issued the warrant, or before
the magistrate named in the warrant; Tex~Cri~.Stat.Ann.Ch.233 1 r~
provides that a person held under warrant of arrest shall be c
forthwith taken before a magistrate. The word "forthwith" has h-<
been held to mean within a reasonable time, without unnecessary
delay. The only time that~the State~issued any a~rest warrants
for both tainted sex cases was on ll/29/2010, without the sig-
nature of any magistrate judge, or any name of any judge in the
fraudulently forged warrants. These warrant~ were also dismissed
by the District Attorney on ll/29/2010, but show an arrest date
as Dec.23/2010, which is absolutely impossible due to the fact
that Applicaht was illegally convicted and se~tenced on 12/17/~'
2010. Tex.Crim.Stat.Ann.Ch. 218 provides: A "warrant of arrest"
is a written order from a magistrate directed to a peace officer
or some other person specially named, commanding him to take the
body of the person accused of an offense, to be aealt with accord
-ing to law.
  ·     In any event Applicant is entitled to his release where · •
the State failed to take the Applicant before any magistrate who
allegedly issued the arrest warrants upon the four(4) fraudulentlq
forged arrest dates on the sexual performan6e by a child & -sexual
assault on a child charges. Applicant is entitled to his fr~edom
by virtue of Tex.Crim.Stat.Ann.Ch. 233 and its related status.
The State was required by Tex.Crim.Stat.Ann.Ch. ,233 to take
Applicant before a magistrate that allegedly issued the arrest
warrants. See Ex parte Henry Wright, 138 Tex. Crim. 350; 136 S.W.
2d 212; 1940 Tex.Crim.App. LEXIS 62 No. 20921.

       WHEREFORE, PREMISES CONSIDERED, ~p~licant prays that this
Court will immediately vacate the judgments due to the State's
violation of his due process and the filings of the f~audu.lent.
arrest dates & documents.
        " I, Senrick Wilkerson, being presently illegally i:.
incarcerated in the Ramsey I Unit, do s~ate that th~ foll~wing
facts above are true and correct under the penalty of perjury."


                                  ~---~tted,
                                         SENRICK WILKERSON PROS~
                                         TDCJ no. 1885146
                                         Ramsey I Unit
                                         1100 FM 655 7E-2-l7T
                                         Rosharon, TX 77583

                                                                   Paqe 2oF3
                       CERTIFICATE OF ~ERVICE

       l hereby certify that on May \~;2015, the foregoing motion
has beeA u.s. mailed to: Felicia Pitre District Clerk, 133 N.
Riverfront Blvd., LB12; Dallas, Texas 75207 & The Court of
Criminal Appeals, P.O. Box 12308, Capitol Station, Austin, Texas
                                  ~                 ~

                                      -~It's
78711.                                          0




                                                         oN



                        ORDER


       The above MOTION TO VACATE THE JUDGMENTS DUE TO STATE'S
VIOLATION OF DUE PROCESS & FILINGS OF FRAUDULENT DOCUMENTS is
hereby: (granted I denied)



                                       JUDGE PRESIDING
                           SENRICK S. WILKERSON 1885146
                           Ramsey I Unit
                           1100 FM 655 7E-2-l7T
                           Rosharon, Texas 77583

                           May 12,2015


 Calvin D. Johnson
 Attorney at Law
 3131 McKinney Ave., suite 600
 Dallas, TX 75204

 c/b Lori Ordiway
 Appeals counselor
 P.O. Box 793991
 Dallas, TX 75379

 c/o Julie Doucet
 Frank crowley Courts BLDG.
 133 N. Riverfront Blvd., 9th FL.,LB
 Dallas, TX 75207

 c/o United States Supreme Court
 Office of the Clerk
 Washington, Dt 20543-0001

 c/o United States Court of Appeals
 Fifth Circuit
 Office of the Clerk
 600 S. MAESTRI PL
 New Orleans, Louisiana 70130

 c/o State Bar of Texas
 P.O. Box 12487
 Capitol Station
 Aust1n, TX 78711-2487


 Dear Mr. Calvin D. Johnson,   Mrs. Lori Ordiway & Mrs. Julie Doucet:

       GREETINGS to all .... T h is the second letter that I have ;~ '' '
      11

mailed to you, electing again, to contact you in regards to the
legal files which were generated as a result or your repre~ent~~i
ation of me in Fl0-01183 Sexual Performance by a Child & Fl0-0ll8t
Sexual Assault on a Child, styled State of Texas VS. Senrick
Wilkerson, in Criminal District Court N0.3; Although ~he illegal.
trial was held in Auxiliary Court N0.7.

         In any event the documents, files, motions filed, and all
  transcipts contains favorable documentation that will aid in my
  research; and will be needed in order to perfect my claims, as I
  begin the process of preparing a Habeas Corpus for' 'Actual Innoc~
, ence' pro se. Therefore, please again•:accept this letter as my
  official request for such files,iin regards to cause NOS.
  Fl0-01183 & Fl0-01184:
  l.  the probable cause information,
  2.  the complaint affidavits,
  3.  the Dallas Police D~partment's investigating files/notes,
  4.  the investigating files/notes from defense counsel Calvin D.
                                                                            Puqe.. \ o~ 3
      Johnson,
5.    the offense reports,
6.    the arrest reports,
7.    the sworn arrest affidavits,
8.    the arraignments sheets,
9.    the first preliminary intial appearance sheets,
10.   the grand jury minutes from the indictments,
11.   the brady material,
12.   the discovery informations,
13.   all motions th~were filed biq defense counsel Calvin D.
      Johnson,
14.   the Court Reporter's record,·
15.   all pass slips for each alleged court appearances,
16.   the transcipts of the hearing from 12/3/2010, held in CDC
      N0.3,
17.   the copy of the contract agreement th~was signed between me:7.
      and Calvin D. Johnson, to represent me in both taiAted sex c~
      offenses, and
]8.   an original copy of the District Attorney files & records.

       Also, I am-requesting the same in regards to.the legal
files which generated as a result of the reprentation of me by
defense attorney C~lvin johnson & appeals lawyer Lori Ordiway,
from F08-60213 Compelling Prostitution, styled State of Texas VS.
Senrick Wilkerson, in CDC N0.3.

                               ~~GAL   CONCLUSION & RULES

         With the quantum of information known t6 me ~nd from my
reseatcfi into this matter, I have found the following:
         According,:~ the-,·~ State Bar Ru 1 es of Professional Conduct"
as set forth in V.T.C.A. Gov't Code, Title II, subtile 6, appendiX
A, art. x sec.9,Rule 1.15(d).
       ~[A]Lawyer shall not withdraw from employment until he/she
has taken reasonable steps to avoid foreseeable prejudi~e to the
rights of his/her· client including ... delivery of all papers and
proper t y wh i c h the c 1 i en· t i s en t i t l e d and c om p l y wi t h the l a w and
rules applicable to such."
In RE GEORGE, 28 S.W. 3d 511,516(Tex.2000).
:\.


Also, see HEBISEN V. STATE, 615S.W. 2d 866,868(Tex~Civ.App.­
Houston[lst Dist.]l981).
        Futher, under Texas Laws, once any patties enter into a
"Client AttOJ;"ney" relationship, the two types of "fiduciary"
the.·attorney~.owes "fii,duciary" duties to the client. See SMUNPF
Holdings, INC V. DEVORE,l65 F.3d 360.
        Texas Law recognizes two types of ~f~duciary''crelation~
ships;
        (.1) A formal fiduciary relationship which is arises as a
             matter of law and includes the relationship between
             attorney and lcient ...
        [2od omitted] WELLOGIX INC. ACCENTURE, LLP,788 F.Supp. 2d
                        523.
        "Fiduciary" as defined by (Blacks Law Dictionary:~9th Ed.)
is "A person is required to act for the benefit of another person
on all matters within scope of their relationship; one who owes
to another person on all matters within scope of their relation::;:;
ship; one who owes to another the duties of good faith, trust,
confidence and condor."             ·

                                                                                        Puqe 2.cf .3
       It is well established 1 the State'Civil Courts as well as
the Court of Criminal Appeals, Federal Cir. Courts, and the Fifth
Circuit Courts have all, in clear syntax, stated that the records
generated as a product of representation belong to the client,and
under these_ laws, a client has a right to the return of his paper-
(s) on request: See State Bar Rules,(Vernons)Ann.Civ.St.,Title
114 App.art.l2,sec.8 Code of Professional Resp.DR9-l02(B)(4).

     Again, it must be' repeated that this is the second notice